         Case 4:19-cr-40049-TSH Document 279 Filed 12/16/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

        v.                                               No. 19-cr-40049-TSH(s)

 (10) ADIANGEL PAREDES,

        Defendant


  OPPOSITION TO DEFENDANT'S MOTION TO REOPEN DETENTION HEARING

       The United States of America, by Andrew E. Lelling, United States Attorney, and Alathea

E. Porter, Assistant United States Attorney, hereby opposes defendant Adiangel Paredes’

(hereinafter, the “defendant”) Motion to Reopen Detention Hearing (hereinafter, the “Motion”).

ECF Dkt. 278. For the reasons set forth herein, the Court should deny the Motion.

                              PROCEDURAL BACKGROUND

       On July 23, 2020, the defendant was arrested in connection with a superseding indictment

charging him, and seventeen others, with controlled substance offenses in violation of 21 U.S.C.

§§ 846 and 841(a)(1). The superseding indictment charges the defendant with conspiring to

distribute wholesale quantities of a deadly fentanyl and heroin mixture to multiple individuals in

the Fitchburg, Massachusetts area.

       Following his arrest, the government moved for detention. After a lengthy detention

hearing—in which the Government presented substantial evidence concerning, inter alia, the

nature and scope of the drug trafficking organization (“DTO”) and the defendant’s role as

fentanyl/heroin supplier to the DTO—Chief Magistrate Judge Kelley concluded that the defendant

should be detained until trial. ECF Dkt. 169. Specifically, Chief Magistrate Judge Kelley

concluded that the government had proven by “clear and convincing evidence that no condition or
         Case 4:19-cr-40049-TSH Document 279 Filed 12/16/20 Page 2 of 5




combination of conditions of release will reasonably assure the safety of any other person and the

community,” and that the government had proven by “a preponderance of the evidence that no

condition or combination of conditions of release will reasonably assure the defendant’s

appearance as required.” See id.

        The defendant subsequently filed a motion with this Court to revoke Chief Magistrate

Judge Kelley’s detention order. ECF Dkt. 178. The government filed an opposition to that motion.

ECF Dgkt. 195. In support of its opposition, the government filed a detention affidavit, along with

three drug laboratory reports. See id. Following a hearing on that motion, this Court ordered the

defendant detained, finding that there was no condition or combination of conditions sufficient to

secure his appearance at trial. ECF Dkt. 204 (hereinafter, “Detention Order”).

        On December 15, 2020, the defendant filed the instant Motion, asking this Court to reopen

the detention proceedings, pursuant to 18 U.S.C. § 3142(f)(2), claiming that “information exists

that was not known to [him] at the time of the hearing and has material bearing on the issue whether

there are conditions of release that will reasonably assure [his] appearance [] as required.” See

Motion, ¶ 7 (quoting section 3142(f)(2)). Specifically, the defendant now claims to have access

to real estate that can be posted as security. Id., ¶ 8.

                                            ARGUMENT

        In response to the defendant’s motion to revoke the detention order issued by Chief

Magistrate Judge Kelley, the government filed a lengthy memorandum in opposition, along with

four exhibits. ECF Dkt. 195. For the sake of brevity, the government herby incorporates that

opposition (ECF Dkt. 195) as if fully set forth herein. In the Detention Order, this Court held that

the defendant was a risk of flight and that there was no condition or combination of conditions that

would assure his appearance as required. See Detention Order, at 7-8. Specifically, the Court



                                                   2
             Case 4:19-cr-40049-TSH Document 279 Filed 12/16/20 Page 3 of 5




noted that the defendant was (1) “facing a multi-year period of incarceration followed by almost

certain deportation;” (2) the defendant has “significant family ties to [his] home countr[y];” and

(3) the defendant had “no real estate or other assets to post as security for [his] appearance.” Id.

The Court further held, “[t]he reality is that [the defendant is] charged with a serious drug offense

and there is no incentive for [him] to remain in the United States to face those charges given the

overwhelming evidence against [him] and the near certainty of deportation and separation from

[his] relatives in the United States after serving a sentence that would be in the range of 3 to 10 1

years.” Id, at 8.

         In the Motion, the defendant suggests that he now has access to real estate, which can be

used as security to assure his appearance (Motion, ¶ 8), but he fails to provide sufficient evidence

of the escrow value in the property and his access to use it as security. The defendant included a

publicly available estimate of the property value for the real estate from Zillow. See Motion,

Exhibit 1. The Motion also lists the purported escrow in that property, however, the defendant

provides no support for that figure (e.g., a mortgage statement). The defendant asserts that the

property is owned by Romeo M. Andrandea friend of the defendant who he has known for two

years—and that Mr. Andrande is willing to post this property as security (Motion, ¶ 8), but he

offers no support for those assertions. The Motion contains no evidence to support the claim of




         1
            The defendant is currently facing a statutory mandatory minimum sentence of 10 years pursuant to 21
U.S.C. § 841(b)(1)(A)(vi). At the detention hearing, the defendant claimed that if he were safety valve eligible the
potential sentence could be reduced to three years. The defendant offered no factual support for such a claim. As
stated in the government’s opposition (ECF Dkt. 195), and at the detention hearing, the defendant is responsible for
well-over 550 grams of fentanyl. Pursuant to USSG § 2D1.1(c)(5), such drug weight results in a base offense level
of 30. Even if he is determined to be a criminal history category I, and to have satisfied the statutory requirements for
the safety-valve, and he were to plead guilty, he would still be facing a guideline sentencing range of 57-71 months.
For purposes of these proceedings, this Court previously accepted the defendant’s calculation, however, the defendant
offered no factual support for his calculation, and indeed, there is no basis to support that calculation.


                                                           3
         Case 4:19-cr-40049-TSH Document 279 Filed 12/16/20 Page 4 of 5




Mr. Andrade’s ownership in the property, nor does the Motion include an affidavit from Mr.

Andrade affirming his willingness to offer the property as security.

       Even if the defendant were to amend his Motion to present such evidence to the Court and

cure these evidentiary deficiencies, the Motion should still be denied. The purported security

addresses but one of multiple concerns raised by this Court with respect to the defendant’s risk of

flight. He offers no new evidence or factual support to overcome the Court’s holding that he is

“facing a multi-year period of incarceration followed by almost certain deportation,” that he has

“significant family ties to [his] home countr[y],” and that he is “charged with a serious drug offense

and there is no incentive for [him] to remain in the United States to face those charges given the

overwhelming evidence against [him] and the near certainty of deportation and separation from

[his] relatives in the United States after serving a sentence that would be in the range of 3 to 10

years.” Detention Order, at 8.

       In light of the overwhelming evidence in this case, the defendant’s significant ties to

another county, the lengthy sentence he is facing to be followed by almost certain deportation,

security in the form of real estate purportedly owned by a relatively new friend is insufficient to

assure the appearance of this defendant.

                                           CONCLUSION

       Based on the foregoing, the Court should DENY the defendant’s Motion to Reopen

Detention Hearing.

                                               Respectfully submitted,
                                               ANDREW E. LELLING
                                               United States Attorney

                                       By:     /s/ Alathea E. Porter
                                               Alathea E. Porter
                                               Assistant U.S. Attorney
Date: December 16, 2020

                                                  4
         Case 4:19-cr-40049-TSH Document 279 Filed 12/16/20 Page 5 of 5




                                      Certificate of Service

       I hereby certify that this document, filed through the Court’s Electronic Court Filing (ECF)
system on December 16, 2020, will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF).

                                              By:     /s/ Alathea E. Porter
                                                      Alathea E. Porter
                                                      Assistant U.S. Attorney




                                                 5
